228 F.3d 792 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Desmond Cavender, a/k/a Grip, Demetrius  Campbell, a/k/a Ill, Solomon Montague,  a/k/a "C," a/k/a C-Man, a/k/a Chinaman, and  Milton Buchanan, a/k/a Romie, a/k/a Romeo, Defendants-Appellants.
Nos.  98-3449, 98-3639, 98-3640,  98-3841, 00-1047*
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 1, 1999Decided October 3, 2000

Appeals from the United States District Court  for the Northern District of Illinois, Western Division.  No. 97 CR 50026--Philip G. Reinhard, Judge.[Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Easterbrook, Ripple, and Diane P. Wood, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
This case arose  from a major cocaine bust in Rockford, Illinois.  Appellants Milton Buchanan, Solomon Montague,  Desmond Cavender, and Demetrius Campbell were,  along with several others, indicted in December  of 1997 for their role in the conspiracy.  Cavender and Buchanan pleaded guilty to  particular charges, while Montague and Campbell  went to trial and were convicted by the jury. All  four have appealed, raising a variety of points  related to their convictions and sentences. One  serious evidentiary error has persuaded us that  we must reverse Campbell's conviction; we find  the remainder of the arguments raised either  without merit, harmless, or waived, and we  therefore affirm the judgments entered against  Buchanan, Montague, and Cavender.


2
* The defendants were involved in a sophisticated  business arrangement for the sale of crack  cocaine (more formally known to the law as  cocaine base) in the Rockford area. Along with  Bennie Griffith, who later turned state's  evidence, they were the key players. According to  the grand jury's indictment, the conspiracy began  as early as June 1994 and continued through July  1997, and it involved the distribution of  multiple kilograms of cocaine base. Some  participants purchased large quantities of the  drug, some cut and bagged it for distribution,  and others sold it from designated "spots" run by  the conspirators.


3
At Campbell and Montague's trial, the government  presented Griffith as its star witness. Griffith  explained that he began selling drugs with  Cavender and Buchanan in late 1994, and that  Montague joined the group in 1996. Griffith  testified that they all, at various points in  time, purchased large amounts of cocaine, and  hired workers to bag and sell it. He said that he  sold crack to Campbell beginning in 1996, and  that Campbell had told him that he was reselling  the drugs on the west side. Griffith identified,  through photos, several spots that the conspiracy  controlled and used as sales locations, including  various residences and the area around the Jane  Addams housing project. The government also  introduced 118 tapes of conversations into  evidence. The recorded conversations were all in  code and street slang, but Griffith deciphered  them for the jury (which otherwise would have had  little to no idea of what the people were talking  about).


4
Two other cooperating government witnesses who  were former members of the conspiracy also  testified at trial. The first, James Perkins,  said that he engaged in several drug transactions  with Montague and Buchanan. Noah Miller, the  other, said that he worked mainly with Montague  dealing drugs, but he knew that others were  working with Montague. Miller offered his own  explanations of the recorded conversations for 11  of the 118 tapes. His definitions were in many  instances different from those Griffith had used-  -a discrepancy Griffith explained by saying that  the code he used in conversing with the  conspirators was his special language, not  general street slang. Miller identified his own  voice in all 11 tapes, and identified Montague's  voice in some of them.


5
The remaining testimony came from various FBI  and police officers, who reported that they had  seen Montague, Buchanan, Cavender, and sometimes  Campbell in vehicles together at different times  driving to and from what Griffith had described  as the conspiracy's drug spots. Three Rockford  police officers also testified that they found  some bags of crack in Montague's pants one  evening near the Jane Addams housing project.


6
The jury convicted Campbell on Count 1  (conspiracy to possess with intent to distribute  and to distribute cocaine base, in violation of  21 U.S.C. sec. 846), and Montague on Counts 1 and  16 (possession of cocaine base with intent to  distribute, in violation of 21 U.S.C. sec.  841(a)(1)). Campbell received a life sentence, to  be followed by 10 years of supervised release,  and Montague received a life sentence along with  a concurrent 30 years of imprisonment on Count  16, also to be followed by 10 years of supervised  release. Cavender, who pleaded guilty to Count 1,  was sentenced to 312 months' imprisonment  followed by eight years of supervised release.  Buchanan's guilty plea covered both Count 1  (conspiracy), Counts 8, 9, 11, and 15  (distribution of cocaine base), and Count 17  (possession with intent to distribute cocaine  base). His sentence was for 420 months'  imprisonment followed by eight years of  supervised release.

II

7
A.  Impeachment of Griffith: Evidentiary  rulings


8
Griffith, as we have already noted, was the  linchpin of the government's case at the trial.  Naturally, this meant that Campbell and Montague  had a strong interest in undermining him in front  of the jury, and the government had an equally  strong interest in demonstrating his credibility.  Toward the latter end, on direct examination  Griffith was asked about his drug use before he  left Chicago for Rockford and joined the  conspiracy. He insisted that he had neither used  nor sold any drugs during that time period


9
Q: [Government's attorney]: And when you were  in Chicago did you sell drugs?


10
A: No.


11
Q: Never?


12
A: No.


13
Q: Did you use drugs?


14
A: No.


15
On cross examination, he stuck to that story and  added that he had not dealt in drugs while he was  living in Chicago, in the following exchange


16
Q: [Montague's attorney]: Bennie, you testified  earlier you lived in Chicago, right?


17
A: That is correct.


18
Q: But in Chicago you didn't deal any drugs,  right?


19
A: That is correct.


20
At least with respect to Griffith's testimony on  direct examination about use (rather than  dealing), it is almost certain that he was lying.  In fact, Griffith had been convicted of a felony  in Chicago in 1994 for possession of a controlled  substance. After the exchange we have just noted,  Montague's attorney attempted to impeach Griffith  by introducing evidence of that 1994 Chicago drug  possession conviction. The district court  sustained the government's objection to the  evidence, and it was excluded from the trial.  Both Montague and Campbell objected.


21
On appeal, Campbell and Montague argue that  this ruling was in error. Montague argued that it  violated his Sixth Amendment confrontation  rights, and both claim that it misapplied Federal  Rules of Evidence 609(a) and 403. Normally, we  review a restriction on cross-examination only  for abuse of discretion. See United States v.  Graffia, 120 F.3d 706, 712 (7th Cir. 1997). The  exception arises when the restriction implicates  the criminal defendant's Sixth Amendment right to  confront witnesses against her, in which case the  standard of review is de novo. See United States  v. Sasson, 62 F.3d 874, 882 (7th Cir. 1995).


22
Under the Sixth Amendment, a criminal defendant  has the right to confront the witnesses against  her. U.S. Const. amend. VI. The exposure of a  witness's motivations to lie is a proper and  important function of the constitutionally  protected right of cross-examination. See Sasson,  62 F.3d at 882. The right to cross-examine  adverse witnesses, however, is not absolute. See  id. The Confrontation Clause guarantees only an  opportunity to conduct a thorough and effective  cross-examination during which the defense has a  chance to discredit the witness, "not cross-  examination that is effective in whatever way,  and to whatever extent, the defense might wish."  Delaware v. Fensterer, 474 U.S. 15, 20 (1985)  (per curiam). The district court retains wide  latitude to impose reasonable limits on the scope  and extent of cross-examination based on concerns  about things like harassment, prejudice,  confusion of the issues, or interrogation that is  repetitive or only marginally relevant. See  Delaware v. Van Arsdall, 475 U.S. 673, 679  (1986).


23
In this case, the district court's decision not  to allow the defense to impeach Griffith did not  rise to the level of a Sixth Amendment violation.  The defense was allowed to put into evidence the  fact that Griffith had a conviction of some crime  on his record, and it was allowed to explain that  Griffith was profiting as a result of his  testimony by getting a lower sentence under his  plea agreement. Because the defense was able to  question Griffith about some of his potential  biases, and thus to introduce the idea that  Griffith might not be a reliable witness, this  situation differs from that in Van Arsdall, where  the defense was completely foreclosed from  presenting any evidence of a witness's bias. See  id.


24
This does not mean, however, that the exclusion  of the felony drug possession conviction was  inconsequential. To the contrary, Rule 609(a)(1)  of the Federal Rules of Evidence states that  "evidence that a witness other than an accused  has been convicted of a crime shall be admitted,  subject to Rule 403," if it was punishable by  imprisonment in excess of one year. (Emphasis  added.) Rule 403 codifies the court's power to  exclude otherwise relevant evidence whose  probative value "is substantially outweighed by  the danger of unfair prejudice, confusion of the  issues, or misleading the jury, or by  considerations of undue delay, waste of time, or  needless presentation of cumulative evidence."  Thus, unless Rule 403 justified its exclusion,  the evidence of Griffith's former conviction  should have been admitted.


25
The government argues that there was such a  reason, because the evidence would have been  cumulative and a waste of time. We are hard  pressed to see what it was with which this  evidence cumulated. The only impeachment evidence  admitted at trial was some testimony indicating  that Griffith lied to an officer when he was  first arrested, and evidence that Griffith was  being compensated for testifying. The jury heard  absolutely nothing that would have hinted to them  that Griffith was lying to them right there as he  sat in the witness stand. The evidence of his  prior conviction would have strongly suggested at  a minimum that he had lied during his direct  examination, when he denied that he had used  drugs in Chicago. Splitting hairs, the government  argues that the evidence of his conviction for  possession would not truly have operated to  impeach him, because there is a difference  between possession and use. There may indeed be  a semantic difference between these two, but when  the shoe is on the other foot the government  frequently argues that a jury can infer use from  possession: people normally do not run the risk  of purchasing user quantities of controlled  substances just to put them on the shelf.  Further, Griffith also disavowed selling drugs.  In the real world, it is hard to imagine what  Griffith would have done with the drugs if he did  not either use or sell them. Had the evidence of  the conviction come in, the jury would have been  entitled to come to the reasonable conclusion  that Griffith had just lied to them. And if he  was willing to tell them a bald-faced lie on that  point, it might also have wondered what the rest  of his testimony was worth. Even though the  standard of review for this kind of evidentiary  ruling is abuse of discretion, we conclude in  this case that it was error to exclude the  evidence of Griffith's narcotics conviction.

B.  Harmless Error

26
This leads us to the government's alternative  argument, which predictably enough is that, even  if the decision to exclude the conviction  evidence was error, it was harmless. A harmless  error, as Federal Rule of Criminal Procedure  52(a) tells us, is one that "does not affect  substantial rights," and it must be disregarded.  See United States v. Norwood, 798 F.2d 1094, 1098  (7th Cir. 1986). An error in the refusal to admit  evidence is harmless if the evidence of guilt was  overwhelming and the defendant was allowed to put  on a defense, even if that defense was not as  complete as the defendant might have preferred.  See United States v. King, 75 F.3d 1217, 1222  (7th Cir. 1996); United States v. Hanson, 994  F.2d 403, 407 (7th Cir. 1993). The problem with  the government's harmless error argument in this  case is that Griffith was the prosecution's key  witness. He was the only witness to connect all  of the defendants to each other. He was the only  witness to explain the meaning of all but 11 of  the 118 tapes admitted at trial. He set up the  time frame for the conspiracy, and he connected  the various drug "spots" to members of the  conspiracy. Evidence indicating that Griffith was  lying on the stand might well have caused the  jury to discount his testimony. We must therefore  examine carefully the remaining evidence in order  to determine whether the error was harmless. Upon  doing so, we are convinced that the case against  Montague was so strong that the error was indeed  harmless, but that without Griffith the case  against Campbell falls apart.


27
Montague was convicted on two counts of the  indictment: Count 16, which charged him with  possession of three grams of crack that three  police officers found on him one night at the  Jane Addams housing project, and Count 1, the  conspiracy charge. The conviction on Count 16 was  supported by testimony from all three of the  police officers who caught him red-handed. That  was ample standing alone, and thus any error  committed with respect to Griffith was harmless  for that conviction. Similarly, we find that  Montague's conviction on Count 1 was supported by  overwhelming evidence, even disregarding  Griffith. A conspiracy conviction requires a  showing that a conspiracy existed (two or more  persons joined together for the purpose of  committing a criminal act) and that the charged  party knew of and intended to join the agreement.  See United States v. Gutierrez, 978 F.2d 1463,  1469 (7th Cir. 1992). The worst one can say is  that without Griffith, the precise time frame for  the conspiracy was less clear and the importance  of certain locations might not have been  established. But the key points were supported  through the testimony of James Perkins and Noah  Miller. Both of them testified that Montague  worked with Buchanan to run a drug conspiracy.  Perkins and Miller admitted to being members of  that conspiracy. They both claimed to have helped  exchange large amounts of money with large  amounts of crack, for and with Montague and  Buchanan. Miller explained 11 tapes linking  himself to Montague and drug sales. Perkins and  Miller's testimony easily showed that a  conspiracy existed, and that Montague knew about  it and was an important part of it.


28
Perkins and Miller had nothing to say about  Campbell, however. Perkins listed the individuals  whom he believed were the members of the  conspiracy he had joined, and his list did not  include Campbell. In fact, Perkins testified that  he had no dealings with Campbell. Miller said  that he had met with Campbell, but only on less  than five occasions. He speculated that Campbell  worked for Montague, but he was unable to come up  with any acts, statements, or reasoning to  support that belief. None of the tapes that  Miller translated for the court contained  Campbell's voice. Once Griffith's testimony is  excluded, the only evidence implicating Campbell  in the conspiracy is police testimony that  Campbell rode in a car with Montague a few times,  and Campbell's admission that he is a crack  addict and sometimes bought drugs from Montague.  This is too slender a reed to show that Campbell  knew about any conspiracy between Montague and  Buchanan and anyone else, or that he  intentionally aided that conspiracy.


29
Perhaps, one might say, the independent evidence  against Montague would have bolstered Griffith's  general credibility, and thus counteracted the  impeaching effect of the evidence of Griffith's  lying that the jury should have heard. Maybe then  the jury might have decided to rely on Griffith's  testimony connecting Campbell to the conspiracy  notwithstanding his demonstrated mendacity. But  such unfounded speculation is not enough to show  that Campbell's substantial rights were not  affected by the exclusion of the evidence; he is  not required to prove his innocence beyond a  reasonable doubt to prevail on this point. The  jury should have heard the excluded testimony  about Griffith; the error in excluding it was  harmful to Campbell and requires the reversal of  his conviction. Compare Lindh v. Murphy, 124 F.3d  899, 902 (7th Cir. 1997) (finding a trial court's  decision to restrict impeachment evidence of a  key witness to violate the defendant's  Confrontation Clause rights).

III

30
We need not tarry on the remaining claims the  various defendants raise. To make the opinion  easier to follow, we organize our consideration  of them defendant-by-defendant.

A.  Campbell

31
Campbell argues that there was insufficient  evidence from which a jury could find that he was  a member of the conspiracy. We examine his  insufficiency claim, even though we have already  decided his conviction must be reversed, because  if inclusion of Griffith's testimony could not  cure an insufficiency of evidence underlying  Campbell's conviction, then he would be entitled  to acquittal and the government could not retry  him for the same crime.


32
We may overturn a verdict due to insufficient  evidence only when the record contains no  evidence, regardless of how it is weighed, from  which the jury could find guilt beyond a  reasonable doubt. See United States v. Moore, 115  F.3d 1348, 1363 (7th Cir. 1997). With Griffith's  testimony in the mix, as it would be on a retrial  (albeit with the impeaching evidence as well),  the evidence to convict Campbell was sufficient.  Griffith claimed that he sold crack to Campbell  from 1996 on, and that Campbell was reselling it  on the West Side. Griffith interpreted some of  the tapes to include Campbell discussing drug  sales with other members of the conspiracy. A  jury would be entitled, though not compelled, to  believe this account. If it did, a conviction  could stand. Campbell is therefore not entitled  to avoid a possible retrial.

B.  Montague

33
In his initial appeal (No. 98-3640), Montague  argues that his sentence should not have been  increased under U.S.S.G. sec. 2D1.1(b)(1) for  possession of a firearm or under U.S.S.G. sec.  3A1.3 for physical restraint of a victim. We  review factual determinations made at sentencing  for clear error. See United States v. Wade, 114  F.3d 103, 105 (7th Cir. 1997). A defendant's  sentence may be enhanced under sec. 2D1.1(b)(1)  if the defendant possessed a firearm during the  commission of her offense, or if a co-conspirator  possessed the firearm while acting in furtherance  of the conspiracy and the co-conspirator's  possession was reasonably foreseeable to the  defendant. See United States v. Vold, 66 F.3d  915, 920 (7th Cir. 1995); U.S.S.G. sec.  1B1.3(a)(1)(B). In one of the audio tapes  introduced into evidence, Griffith identified  himself and Montague as the speakers. He  explained that he said he had a .380, and  Montague responded "I know, I got something too."  Montague also referred to a "zero." Griffith said  that these statements referred to guns possessed  by both himself and Montague. The district court  (which, of course, was fully aware of the  potentially impeaching evidence which it did not  allow into the trial and was not constrained by  the formal rules of evidence at the sentencing  phase), acted within its discretion in finding  Griffith credible and in inferring from these  tapes that either Montague had possessed a  firearm in order to further the drug sale  conspiracy, or that Griffith possessed it and his  possession was reasonably foreseeable (in fact  actually known) to Montague.


34
We also find no error in the district court's  two level enhancement of Montague's sentence for  physical restraint of a victim during an offense  under sec. 3A1.3. Montague's presentence report  stated that in March of 1996, Cavender and  Buchanan tried to restrain a drug supplier whom  they were trying to rob, and that they bound the  supplier's girlfriend with duct tape. The  district court relied on the presentence report  in determining that sec. 3A1.3 should apply.  Montague argues that this reliance was error, but  he is wrong. A sentencing judge may consider a  wide variety of information that would be  inadmissible at trial. See United States v.  Agyemang, 876 F.2d 1264, 1271 (7th Cir. 1989).  District judges routinely rely on the information  contained in presentence reports, which they are  entitled to do as long as the report relied on  bears the requisite indicia of reliability. See  United States v. Hall, 212 F.3d 1016, 1023 (7th  Cir. 2000). Montague points to nothing that would  indicate that the information in this report  failed that test.


35
Montague next argues that he was not involved  in the incident of physical restraint. However,  just as in the gun possession enhancement, if the  act of restraint was committed by a  co-conspirator in furtherance of the conspiracy,  and if the act was reasonably foreseeable to  Montague, then it may be considered relevant  conduct for purposes of Montague's sentencing.  See U.S.S.G. sec.sec. 1B1.3(a)(1)(A) & (B). The  district court did not clearly err when it  decided that Cavender and Buchanan's restraint of  the drug supplier's girlfriend was both  reasonably foreseeable to Montague and undertaken  in furtherance of the conspiracy's goal of  possessing and distributing drugs.


36
Last, Montague complains in appeal No. 00-1047  that the district court erred in refusing to  grant a motion for new trial under Rule 33 of the  Federal Rules of Criminal Procedure that he filed  on December 17, 1999, approximately 18 months  after the jury returned its verdict on June 19,  1998. His motion argued that he was entitled to  a new trial because the district court  constructively amended the indictment under which  he was being tried when it permitted the excision  of a reference to the Vice Lords gang just before  the case was sent to the jury. There are many  reasons why this argument is unavailing. The  easiest one is the one on which the district  court relied: Rule 33 contains time limits for  filing motions for new trial, and Montague missed  his. A motion for new trial based on newly  discovered evidence may be filed within three  years of the verdict, but an allegation of a  constructive amendment to the indictment that  occurred during the trial is hardly "newly  discovered evidence." Otherwise, the Rule states  that the motion "may be made only within 7 days  after the verdict . . . ." Many times seven days  had passed before Montague presented this point  to the district court, and the court had no  choice but to refuse to consider it.

C.  Cavender

37
Cavender presents two arguments on appeal: 1)  that the district court erred in denying his  motion to vacate his guilty plea, and 2) that the  court erred when it added three points to his  criminal history based on a past firearms  conviction. Cavender moved to withdraw his guilty  plea because the preliminary sentence  calculations described in his plea agreement were  lower than the actual sentence he received. The  discrepancy arose because the government was  unaware of his prior juvenile convictions when  the plea agreement was drafted. Cavender says  that the attorney representing him in the  juvenile proceedings told him that those  convictions could not be used against him in the  future. Cavender therefore decided not to tell  either the government or his current attorney  about the convictions, and they were not factored  into the sentence proposed in his plea agreement.


38
While Federal Rule of Criminal Procedure 32(d)  permits withdrawal of a plea upon a showing by  the defendant of any fair and just reason, a  defendant has no absolute right to withdraw a  guilty plea. See United States v. McFarland, 839  F.2d 1239,1241 (7th Cir. 1988). The decision to  permit a plea withdrawal rests within the  discretion of the district court, and we will  reverse that decision only if the court abused  that discretion. See United States v. Knorr, 942  F.2d 1217, 1219 (7th Cir. 1991). There was no  abuse of discretion here. Usually, where the  sentencing calculations in a plea agreement are  described as "preliminary," the later imposition  of a higher sentence does not violate the plea  agreement. See id. at 1220. Nor does it provide  the defendant with a "fair and just" reason to  withdraw his guilty plea. See id. Cavender's plea  agreement specifically said that the guideline  calculations were "preliminary in nature," and  explained that the probation office would conduct  its own investigation in order to come to a final  calculation. The government did not deliberately  mislead Cavender. (If anyone was engaged in  misleading behavior, it was Cavender, who would  have been well advised to be more forthcoming  with his own lawyer at the very least.) The court  was well within its discretion to deny his motion  to withdraw his guilty plea.


39
Cavender's second claim is that the district  court should not have added three points to his  criminal history for his prior firearms  conviction under U.S.S.G. sec. 4A1.1. He argues  that the prior conviction was equivalent to  possessing a firearm in furtherance of the  conspiracy, which was already factored into his  sentence in a two level upward departure under  U.S.S.G. sec. 2D1.1(b)(1). We need not delve into  the merits of this argument, because Cavender has  waived the right to make it. A defendant may  waive her right to appeal as part of a written  plea agreement, see United States v. Woolley, 123  F.3d 627, 631 (7th Cir. 1997), and Cavender did.  His plea agreement stated that the "defendant  knowingly waives the right to appeal any sentence  imposed within the maximum provided . . . or the  manner in which that sentence was determined."  The court questioned Cavender to ensure that he  understood the unambiguous waiver and its effect  of precluding him from appealing the sentencing  decision for any reason. Cavender swore in open  court that he did understand it, and that is the  end of the matter.

D.  Buchanan

40
Buchanan's challenges to the constitutionality  of his sentence and indictment are easily  dismissed as well. His argument that the  Sentencing Guidelines are unconstitutional is  foreclosed by Mistretta v. United States, 488  U.S. 361, 371 (1989). His argument that his  sentence violates the Eighth Amendment's  prohibition against cruel and unusual punishment  because his sentence was longer than that of his  co-defendants also fails. First of all, while the  severe disproportionality in sentencing may lead  to an Eighth Amendment violation, see Solem v.  Helm, 463 U.S. 277, 290 (1983), there is no  constitutional guarantee of proportionality in  non-capital cases. See Harmelin v. Michigan, 501  U.S. 957, 965 (1991). Second, whether Buchanan's  sentence is "disproportionate" to those of his  co-defendants is not a pertinent question to ask,  because we have a system of individualized  sentencing which takes into account factors other  than the type of crime, such as the criminal  history of the particular defendant and the  specific circumstances of the crime. See, e.g.,  Solem, 463 U.S. at 291. The difference between  Buchanan's and his co-conspirators' sentences  stems from the differences in their criminal  histories and personal backgrounds, not from an  Eighth Amendment violation. Compare United States  v. McMutuary, 217 F.3d 477 (7th Cir. 2000)  (rejecting justified disparities among co-  defendants as a normal ground for departures);  United States v. Hamzat, Nos. 97-1987 et al., 217  F.3d 494 (7th Cir. 2000) (same). Buchanan next  raises the often-rejected argument (which we  reject again here) that the higher sentencing  range for cocaine base versus cocaine powder  violates the Fifth Amendment's guarantee of equal  protection. See, e.g., United States v. Booker,  73 F.3d 706, 710 (7th Cir. 1996).


41
Finally, Buchanan claims that he was denied due  process because his indictment under 21 U.S.C.  sec.sec. 846 and 841 did not list the specific  quantity of cocaine base which he was ultimately  convicted of possessing. Elements of an offense,  unlike mere sentencing factors, must be charged  in the indictment, submitted to a jury, and  proven by the government. See Apprendi v. New  Jersey, 120 S. Ct. 2348 (2000); Castillo v.  United States, 120 S. Ct. 2090 (2000); Jones v.  United States, 526 U.S. 227, 232 (1999). In an  opinion handed down before Apprendi and Castillo  were decided, we concluded that the quantity of  a drug is a sentencing factor which need not be  included in an indictment charging a sec. 841  violation. See United States v. Jackson, 207 F.3d  910, 920 (7th Cir. 2000).


42
We have no occasion here to consider whether  Jackson should be reconsidered in light of the  more recent decisions from the Supreme Court. We  note, however, that different subsections of 21  U.S.C. sec. 841(b) carry different maximum prison  terms, which was the point that the Court  emphasized in Apprendi, where it held that "any  fact that increases the penalty for a crime  beyond the prescribed statutory maximum must be  submitted to a jury, and proved beyond a  reasonable doubt." 120 S. Ct. at 2362-63. So, for  example, sec. 841(b)(1)(A) specifies quantities  of various drugs that lead to sentences of 10  years to life (unless death or serious bodily  injury result, in which case the minimum is 20  years); sec. 841(b)(1)(B), which deals with  lesser quantities, calls for a sentence of 5 to  40 years (again with an exception for death or  serious bodily injury); sec. 841(b)(1)(C) has a  normal maximum of 20 years, and sec. 841(b)(1)(D)  has a normal maximum of five years. In this case,  however, the indictment charged that the  defendants had handled "multiple kilograms of  mixtures containing cocaine base," and this was  the evidence put before the jury. That is all  Apprendi would have required, and so even  assuming that Apprendi requires us to reconsider  Jackson, any error in this case was harmless. We  stress that we are making no ruling today that  Jackson is wrong; we reserve that question for a  future case in which it will make a difference.

IV

43
We Reverse the judgment against Demetrius  Campbell, and we Affirm the convictions and  sentences of Desmond Cavender, Solomon Montague,  and Milton Buchanan.



Notes:


*
 Appeal No. 00-1047 was filed after oral argument  in the first four consolidated cases. We have  concluded that it should be treated as a  successive appeal under Internal Operating  Procedure 6(b), and this panel has accordingly  added it to the other cases. After reviewing the  briefs in No. 00-1047, we have concluded that  additional oral argument is unnecessary. The case  is therefore submitted on the briefs. See Fed. R.  App. P. 34(a).